Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         11-JAN-2019
                                                         08:43 AM

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                        DAVIS YEN HOY CHANG,
                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-16-04150)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant David Yen Hoy Chang’s
application for writ of certiorari filed on November 29, 2018, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, January 11, 2019.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson